t c memo united_states tax_court estate of john l baird deceased ellen b kirkland and j samuel baird co-executors petitioners v commissioner of internal revenue respondent estate of sarah w baird deceased ellen b kirkland and j samuel baird co-executors petitioners v commissioner of internal revenue respondent docket nos filed date william t f dykes for petitioners wanda m cohen for respondent memorandum findings_of_fact and opinion gerber judge separate notices of deficiency containing determinations of estate_tax deficiencies were issued to the - - above-captioned estates ’ for the estate of john l baird respondent determined an estate_tax deficiency of dollar_figure for the estate of sarah w baird respondent determined an estate_tax deficiency of dollar_figure the sole remaining controversy concerns the value at their respective dates of death of each decedent’s fractional interest in a family_trust holding timberland ’ findings_of_fact john l baird and sarah w baird were married at all pertinent times john died on date sarah died less than year later on date at all pertinent times the coexecutors and decedents resided in louisiana at their respective times of death john held a interest and sarah a interest in a_trust owning noncontiguous tracts of timberland comprising big_number acres in sabine parish louisiana as of date the undivided fee interest in the parcels of timberland had a fair_market_value of dollar_figure as of date the undivided fee interest ' these cases were consolidated for purposes of trial briefing and opinion in addition to the valuation issues for each estate the parties must also reach agreement on the computation of the allowable_amount of administration_expenses and the amount of the credit if any allowable to the estate of sarah w baird the parties have settled several other matters concerning increases and or reductions to the gross_estate of the estate of john l baird and all these matters will be left for the rule phase of this case all rule references are to the tax_court rules_of_practice and procedure - in the parcels of timberland had a fair_market_value of dollar_figure on date john sarah and three of sarah’s relatives as settlors established an inter_vivos_trust pursuant to the laws of louisiana before the creation of the family_trust sarah o e williams and two of their other siblings coowned several thousand acres of timberland with the consent of his siblings o e williams initiated a voluntary partition the partition was a difficult experience for family members the relatives contributed their respective holdings resulting ina dollar_figure percent and a dollar_figure percent undivided_interest in the family_trust being held by john and sarah respectively the remainder of the trust interests were contributed by sarah’s relatives including dollar_figure percent by her brother o e williams and dollar_figure percent each by sarah’s nephew and niece the trust was intended to keep the parcels held by family members in undivided ownership the family_trust provided for the sale of an interest but only with the written consent of all of the beneficiaries the parcels ranged in size from to acres and most of it was best suited to use as timberland approximately of the big_number acres had some potential for residential development less than one-half of an acre had residential development as its highest_and_best_use q4e- o eb williams has continually managed the trust properties since the 1970s and it was expected that he would continue to do so o b williams generally did not consult with his cotrustees and or family members in the management of the trust timberland his independent management was not necessarily in accord with the best management practices reported in john’s estate was his undivided one-half community_property interest in the interest in the trust at a value of dollar_figure after applying a 25-percent fractionalization discount in an amended_return for john’s estate a refund was claimed on the basis of an increased fractionalization discount of percent ultimately a percent discount was claimed by john’s estate the interest after applying a 50-percent discount was returned at dollar_figure after applying a 60-percent discount the reported amount would have been reduced to dollar_figure sarah’s interest was reported in her estate’s tax_return at a value of dollar_figure after applying a 50-percent fractionalization discount in an amended_return for sarah’s estate a refund was claimed on the basis of a 60-percent increased fractionalization discount which resulted ina reported value of dollar_figure respondent determined that john’s interest had a date of death fair_market_value of dollar_figure respondent determined - - that sarah’s interest had a date of death fair_market_value of dollar_figure opinion we consider here circumstances where a married couple die within year of each other each decedent at the time of his or her death held a partial interest ina family_trust the trust in turn held parcels of timberland the parties agree on the fair_market_value of the parcels of timberland on the date of each decedent’s death the controversy centers on the amount of discount applied where each decedent held a fractional interest through the family_trust generally the estates have approached valuation by means of what they consider to be comparable sales of fractional interests on the basis of the relatively limited universe of the sales of partial_interests in timberland the estates’ experts have opined that discounts should range from percent to as much a sec_90 percent respondent agrees that some discount is appropriate but he contends that the size of the discounts proposed by the estates is excessive and that the estates’ experts are merely advocates for petitioners’ position valuation of a property interest for federal estate_tax purposes is a factual question see 84_f3d_196 5th cir 838_f2d_330 9th cir affg on this - - point and revg in part on another ground tcmemo_1986_318 the fair_market_value of a property interest is determined under the willing buyer-willing seller standard set forth in sec_20_2031-1 estate_tax regs as follows the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts the fair_market_value of a particular item of property includible in the decedent’s gross_estate is not to be determined by a forced sale price nor is the fair_market_value of an item of property to be determined by the sale price of the item in a market other than that in which such item is most commonly sold to the public taking into account the location of the item wherever appropriate it is implicit that the buyer and seller have knowledge of all the relevant facts concerning the valuation property 411_us_546 it is also implicit that the buyer and seller would aim to maximize profit and or minimize cost in the setting of a hypothetical sale see 823_f2d_483 11th cir affg tcmemo_1985_595 94_tc_193 therefore we consider the view of both the hypothetical buyer and seller 644_f2d_1282 9th cir affg 71_tc_235 the estates offered three expert witnesses and respondent offered one the estates’ experts were found to be qualified and their reports were received as their direct testimony in - accord with this court’s rules_of_practice and procedure respondent’s expert however was found not to be specifically qualified to assist the trier of fact court on the question of the discount to be applied if any to a fractional interest in timberland it is noted that the parties stipulated the fair_market_value of the undivided fee interest further the parties agree that there should be some discount because of the nature of the decedents’ ownership the only question we consider is the amount of the discount applicable to the fractional interests held by the decedents at their dates of death valuation of an interest in property is a highly factual pursuit and it is within the court’s discretion to evaluate the cogency of the expert witnesses’ conclusions or opinions sammons v commissioner supra opinions of experts are evaluated in light of each expert’s demonstrated qualifications and the evidence in the record 110_tc_530 and cases cited therein we may accept or reject all or part of an expert’s opinion id the estates’ expert witnesses the estates rely on three expert witnesses to support their proposed discounts for the partial_interests under consideration respondent attempted to expose the weaknesses of the estates’ experts in order to show that estates’ proposed discounts are excessive a john a young john a young a real_estate appraiser offered by petitioners prepared a fractionalization discount study in which he concluded that fractionalized interest discounts should be at least percent of the proportionate fee value mr young’s conclusion was based on his analysis of what he considered to be six comparable sales of fractional interests in timberland in northwest louisiana generally mr young was able to find hard evidence of the sale price for a fractional interest in order to determine the fair_market_value of a full fee interest mr young resorted to secondary information and opinion through conversations with parties to the transactions and other related information he predicated a fee fair_market_value for each property in some instances the fee values were a matter of conjecture and were not based on actual or comparable sales however using the full fee value as a base mr young calculated the percentage discount of known partial sales the first property regarded as comparable by mr young was a 160-acre tract of timberland that was owned by pennzoil exploration and several other owners the buyer was interested in harvesting the timber and wanted to acquire the 160-acre tract seven different partial_interests were purchased during the period date through date these purchases gave the buyer a cumulative interest of almost percent of the --- - undivided acres these partial_interests were acquired for amounts that were approximately percent to percent less than their proportionate shares of the fair_market_value of the full fee as estimated by mr young during date the buyer acquired the remaining two-thirds of the property from three sellers for approximately percent less than a proportionate share ie two-thirds of mr young’s estimated fair_market_value of the full fee the second series of partial acquisitions considered by mr young occurred during date it involved different tracts totaling almost acres which were owned by three different groups of individuals the purchaser acquired three approximately equal interests for equal purchase prices on the basis of mr young’s estimated fee fair_market_value the fractional purchases were discounted approximately percent in the third series of partial acquisitions during seven partial_interests collectively representing almost a percent interest were purchased from members of the same family for what appears to be the same price per acre the discounts from the estimated full-fee fair_market_value were all approximately percent using mr young’s fee value in the fourth series of partial acquisitions interests in amounts approximating percent and percent were acquired in and the remaining percent was acquired in the -- - acquisitions were discounted by approximately percent and percent respectively and the acquisition was discounted by approximately percent again mr young’s estimate of fee fair_market_value was used as the base the fifth and sixth series of partial acquisitions each involved the acquisition of two 50-percent interests the fifth consisted of acquisitions in and with discounts of approximately percent and percent respectively the sixth partial acquisition involved two purchases with fractional interest discounts of approximately percent and percent respectively mr young did not conclude that a particular percentage would be appropriate for the partial_interests that we consider in these cases instead mr young opined that on the basis of the above-described transactions a discount of at least percent was appropriate for valuing a partial undivided_interest in louisiana timberland mr young did adjust for differences that might occur where fractional sales were actually acquisitions by a majority holder he showed that substantially smaller fractional discounts occurred in transactions where the buyer had or achieved control conversely the discounts were substantially larger where buyers were purchasing a partial interest and did not have control of the fee mr young also discussed other factors that might affect the amount of the discount such as tract size lack of management control the number of coowners and the cost of acquiring a fee interest he did not however provide any guidance as to how those factors should be taken into account in valuing the parcels of timberland under consideration although the six sales of timber properties cited by mr young occurred in northwest louisiana respondent contends that there has been no correlation to the parcels of timberland we consider in these cases in addition respondent points out that mr young in his discussion of the practicality of partition assumed that the partition would result in shares that assumption tends to exaggerate the cost of partition with respect to mr young’s comparables respondent provided some information about each reflecting that the fee value used by mr young could be too high any reduction in the fee value used would accordingly and proportionately reduce the percentage discount that could be attributable to a fractional interest mr young also provided a report in which he commented on various assumptions that had been provided by the estates’ counsel it was not evident how mr young’s comments were formulated and why he would be qualified to opine on certain of the assumptions accordingly we do not rely on his commentary concerning the estates’ assumptions b lewis c peters lewis c peters a forester real_estate appraiser like mr young opined on the relationship of discounts to undivided fractional interests in timberland on behalf of petitioners he relied on transactions in fractional interests in timberland in maine and in the east texas louisiana area mr peters has been developing information on the sales of fractional interests in timberland for a number of years and he has found only two markets for such property--maine and east texas louisiana in that regard maine had a more active and better established market than the east texas louisiana area mr peter’s estimated that the mean discount attributable to fractional interests in timberland i sec_55 percent he relied on transactions that occurred from through unlike mr young mr peters did not adjust for differences that may occur where fractional sales were actually acquisitions by a majority holder instead mr peters simply used a statistical mean or average of the sales like mr young mr peters obtained the full-fee fair_market_value by talking with owners collecting information about subsequent full-fee sales and discussing this issue with people in the timberland market respondent contends that mr peters’s conclusions are unreliable because many of the alleged comparables were too remote from the year in question respondent also contends that mr peters’s estimated fair market values were not from reliable or verifiable sources respondent also points out that mr peters’s study contained discounts for fractional interests that varied from percent to percent to the extent that subsequent sales were used to determine the amount of discount respondent indicates that neither mr young nor mr peters adjusted reduced the fair_market_value to reflect any intervening inflation finally respondent points out that messrs young and peters both used the pennzoil sale as a comparable but used differing data and arrived at differing discounts mr peters arrived at an average 36-percent discount using a fair_market_value of almost dollar_figure whereas mr young had discounts ranging from dollar_figure percent to dollar_figure percent using a fair_market_value of dollar_figure these discrepancies respondent contends reflect a lack of credibility in the experts’ reports c james steele il the estates’ third expert has engaged for more than years in the business of buying and selling rural louisiana farm and timberland with concentration on undivided interests in relatively small big_number acres or less parcels mr steele’s entity was the purchaser in the pennzoil transaction relied on by both messrs young and peters in the pennzoil transaction mr steele’s entity was attempting to purchase a controlling at least percent or complete interest in the pennzoil property purchases of pennzoil fractional interests were initially subjected to discounts for the fractional interests in amounts generally around percent when the buyer had acquired sufficient partial_interests to hold at least percent the discounts precipitously dropped to just over percent this discount pattern confirms the estates’ argument partial_interests that do not constitute or result ina controlling_interest are subject_to substantially greater discounts than partial_interests acquired by a controlling_interest holder or which result in control of the fee in his report mr steele concluded that a discount of at least percent would be appropriate for the purchase of partial_interests in louisiana timberland during his trial testimony mr steele opined that the value of the partial_interests should be discounted percent from the fair_market_value of the full fee interest the court found mr steele’s testimony helpful and germane to the valuation of partial_interests in louisiana timberland although there are sales of fractional interests in timberland in louisiana such activity is relatively infrequent and only limited information about such sales is available mr steele -- - was either aware of or involved in most of the known sales of fractional interests in louisiana he also makes his living from such sales and is well known to lawyers courts and others as a resource in situations where fractional interests and or partition is involved mr steele evaluates timber and mineral properties on the basis of the idiosyncracies of the ownership and related conditions so for example he may seek out disgruntled family members who own a partial interest and are seeking to sell their interest in such situations mr steele has studied the potential for and used partition as a means to make a profit from the partial interest according to mr steele those situations require staying power because of the potential for resistance by the remaining family coowners who may resist partition either in_kind or by licitation mr steele had a personal experience where his acquired partial interest was tied up for as long a sec_21 years in general mr steele’s experience reflects that it is not unusual for partition to take as long a sec_5 years mr steele’s unique and extensive experience makes him particularly well qualified to address the amount of discount for a fractional interest in louisiana timberland although mr steele and petitioners’ other experts opined in general that licitation is a term used to describe the sale of partitioned realty and the division and distribution of the sale proceeds as opposed to partition in_kind where the property is divided and distributed to the coowners -- - fractional interests in louisiana timberland should be discounted by percent those opinions were based on means or averages of the fractional sales information available we also note that the full fair_market_value of the properties used as comparables may have been questionable so that the discounts could have been smaller or larger depending upon whether the actual fair_market_value was lower or higher mr steele’s personal experiences during more than years of involvement with fractional interests in louisiana reflect the following the fact that the market is severely limited drives prices down increasing discounts most buyers have no desire to expend the time and expense to acquire full ownership generally timber companies are not interested in purchasing fractional interests and lending institutions are not likely to lend money to holders of fractional interests problems arise concerning the management of undivided_interest properties there is a tendency for persons who own partial_interests in property to expend less time and money than they would have spent on solely owned property resulting in some amount of mismanagement louisiana fractional interest holders with less than an 80-percent interest lack control_over the use of the timber without consent of the other owners the choices available to a louisiana fractional interest holder with less than 80-percent ownership are to a sell the fractional interest but incur the additional expense of advertising and or locating a buyer b buy out the other interests this process can involve expenses and delays related to locating fractional interest holders recording expenses deed preparation title opinions and the possibility of perfecting title with respect to ancestral predecessors of current owners c attempt voluntary partition in_kind which is often complex rancorous and protracted it has been mr steele’s experience that the problems encountered increase as the number of fractional owners increases in some instances it may reach a point where agreement becomes impossible d bring suit for partition in_kind or by licitation this process will result in significant legal expense and delays the delay associated with partition is at least year but it is more likely to take several years in the interim expenses are being incurred and the investment in the fractional interest is frozen -- - it has been mr steele’s experience that unexpected expenses occur in connection with perfecting sole ownership or control it has been his experience that unanticipated legal problems may arise the buyer of an undivided_interest must have financial staying power and be able to buy the entire property at any partition sale because of the possibility of underbidding of amounts that would be proportionately less than the cost of the undivided_interest mr steele considers the following factors in determining the amount of discount that should be applied in the purchase of a fractional interest fair_market_value of 100-percent ownership percentage available for sale total number of owners staying power of existing owners property location number of tracts number of acres ability to influence property management by the buyer of a fractional interest continuity of the tracts access to the property ies topography including wetland classifications and mineral value either in or out of production using his knowledge and experience he opined in his written report that the discount for the fractional interests under consideration should be at least percent during his trial testimony mr steele concluded that he would discount the fractional interests in question by percent on the basis of the following the fractional interests are held in a_trust causing an inability to directly access any proceeds of partition the beneficial fractional interest holders were from the same family generally resulting in less agreement ona course of action partition suits in louisiana require that all mineral owners be made parties to the proceeding the costs of partition might be assessed against and borne by the instigating partial interest holder and a buyer of a or interest would have no control and the other interests could limit profitable use or sale of the property in this case the property has been poorly managed by one of the beneficiaries family members for years and the only remedy would be to wait until other interest holders die or to attempt partition the reasons cited by mr steele do not support his conclusion for a 90-percent discount several of the reasons he cites were already considered in his written report to arrive at his at least percent discount opinion we do agree however with his observation that this family has experienced prior disagreement which precipitated the creation of the trust in addition one family_member has been allowed to independently because of mr steele’s reputation and willingness to be involved in partial_interests disgruntled family members seek him out to purchase their fractional interests in those experiences he has found that the likelihood of disagreement is greater among family members - - manage the parcels and it has been shown that his management was poor these are facts that were available to and would certainly influence a knowledgeable buyer and should be factored into the discount percentage the possibility of partition---effect on value the estates argue that the use of partition as a legal matter is fraught with uncertainty relying on their experts petitioners contend that partition of the properties in question would be protracted thus increasing the discount on the fractional interests in issue respondent disagrees with petitioners and contends that the properties could be relatively easily partitioned in or months if partition were uncontested generally the potential costs and fees associated with partition or other legal controversies among owners along with a limited market for fractional interests and lack of control are all considerations rationally related to the value of an asset 84_f3d_196 5th cir accordingly the cost of partition does not set some absolute limit on the amount of discount instead it is a factor to be considered fach party has attempted to either maximize or minimize the effect that partition may have upon the discount attributable to a fractional interest in timberland there is no way to --- - accurately predict that partition will be necessary it is possible that the remaining family members may be open to dividing or managing the property in accord with a new owner’s wishes conversely it is also possible that the remaining family members will be adverse to a new owner’s wishes here the estates have shown that under louisiana law there are uncertainties and disabilities associated with an undivided minority interest in property that is especially true here where the property is held in trust and where the family members have previously experienced difficulties and have allowed one family_member to manage the properties without holding him to a high standard it has also been shown that the family members placed the property into trust in order to keep the property in their family the circumstances that would have been perceived by a willing buyer indicate that the remaining family members would be resistant to and make it difficult for an outside buyer we reach this conclusion in part on the basis of the family’s propensity to allow poor management of the timberland to their own financial detriment accordingly some additional discount is appropriate on the basis of the record in this case the evidence experts’ reports and other testimony reflect that the market for partial_interests was extremely limited one of petitioners’ experts mr steele was the buyer of many such properties his experiences reflected that partition under the -- - facts of these cases would have been difficult protracted and expensive the variations between the estates’ reported values and those maintained for trial finally we consider the escalation of the discounts claimed by the estates john’s estate initially reported a value for the fractional interest that was discounted by only percent by the time sarah died the value of her fractional interest was reported at a value that was discounted by percent at that point john’s estate amended its return and claimed a 50-percent discount as these matters were further developed during the audit examination and controversy information was discovered that caused the estates to further reduce the reported value of the fractional interests by claiming a 60-percent discount finally the estates’ litigating position based on mr steele’s testimony was that both fractional interests should be discounted by percent respondent points to the escalation of the discounts and contends that it merely reflects the estates’ propensity to take aggressive and excessive positions respondent contends that the discount initially claimed by john’s estate was closer to the correct amount and should represent the maximum amount to which either estate should be entitled the estates have shown however that the discounts initially claimed did not take into - - account the true marketplace and the price that would be paid_by a willing buyer the 25-percent discount used by john’s estate was based on the return preparers’ analysis of a court opinion in which a discount for a fractional interest was found when the return preparer increased the amount to percent he relied ona series of court opinions in which discounts for fractional interests were allowed ’ although it may be appropriate to consider the amounts of discounts decided by courts in prior cases those discounts are not intended as minimum or maximum limits for certain types of discounts the amount of discount john’s estate’s tax_return_preparer relied on 658_f2d_999 5th cir ’ the preparer in support of a 50-percent discount in the amended_return relied on a series of cases of which the following are representative 680_f2d_1248 9th cir 5_tc_488 estate of cervin v commissioner tcmemo_1994_550 lefrak v commissioner tcmemo_1993_526 and estate of youle v commissioner tcmemo_1989_138 we note that the cited opinions appear to be relied upon for their general rationale and not because 50-percent discounts were allowed the parties in estate_tax cases often play a valuation game and advocate high and low values to provide the finder of facts with limits within which the parties may be satisfied with the final_decision because of that phenomenon we may expect that estates will report the lowest possible value and that the commissioner will determine the highest possible value those very dynamics may raise suspicion about the parties’ positions on estate_tax_valuation issues in this case however the facts reflect that initially john’s estate was not playing the game even after the game began both john’s and sarah’s estates did not get up to speed until the trial had commenced -- - in each case must be determined ad hoc and the facts in each case must provide the basis for the proper amount of discount the facts in this case along with our understanding of the actual marketplace reflect that fractional interests in rural louisiana timberland sell at substantial discounts and hence the estate’s reporting positions were conservative in their approach to discounting conclusion after considering the record and the experts’ reports and testimony we hold that the estates have established percent as a mean and or average amount by which fractional interests in louisiana timberland which do not result in control are discounted we are also convinced that the peculiar circumstances shown to exist with respect to the decedents’ remaining family members support an increased discount we have placed reliance in mr steele’s expertise and actual practical experience his report and testimony were based on his personal knowledge and experience in the very marketplace under consideration mr steele’s at least 55-percent discount in his written report comported with the other experts’ findings and conclusions mr steele’s trial testimony suggesting a percent discount however was unfounded and without support in the record we find it hard to accept that a willing seller would accept cents on the dollar for a partial interest in - - timberland and no such comparables were shown to exist ’ although there are no truly comparable sales in this record the detail available on the pennzoil transaction does provide some measure of a contemporaneous arm’s-length transaction in the series of pennzoil transactions the discounts before acquisition of a controlling_interest hovered around percent on the basis of that example and the other factors discussed above we hold that john’s and sarah’s fractional interests should be discounted percent as claimed by the estates from the fair market values agreed to by the parties to reflect the foregoing and considering the parties’ agreements decisions will be entered under rule it appears that mr steele’s suggested 90-percent discount may represent only a buyer’s point of view perhaps it would serve as a low bid to initiate negotiations
